DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/15/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,061,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 03/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,664,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's Representative, Attorney Elise Heilbrunn (Reg. No. 42,649), on 03/02/2022.
The amendment filed on February 15, 2022 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment
The application has been amended as follows: 
IN THE CLAIMS
Replace the following claims:

Claim 1. (Currently Amended) A system, comprising: 
a database system implemented using a server system, the database system configurable to cause:
processing a database query received from a computing device, the database query being in a format corresponding to a relational database system; 
parsing the database query with one or more servers to find one or more components of the database query directed to data stored in a non-relational database system; 
converting the one or more components of the database query directed to data stored in the non-relational database system to one or more scans of the non-relational database 2system, wherein table metadata is utilized to provide use of correct schema in responding to the one or more scans; 
managing, with the one or more servers, scan ranges for the non-relational database system to limit access for each entity to data in the non-relational database system corresponding to that entity; 
collecting results from the database query of the relational database system and results from the one or more scans of the non-relational database systems; 
combining the results from the database query and the results of the one or more scans to generate a combined result; and 
providing the combined result to the computing device.

Claim 2. (Currently Amended) The system of claim 1, the database system being implemented in a multitenant on-demand services environment.  

s environment comprises at least a multitenant database environment.

Claim 5. (Currently Amended) The system of claim 1, the at least one non-relational database system providing the ability to run one or more tenant-specific tables that use a single common physical non-relational database table.  

Claim 6. (Currently Amended) A method, comprising: 
receiving a database query with one or more servers, the database query being in a format corresponding to a relational database system; 
parsing the database query with the one or more servers to find one or more components of the database query directed to data stored in a non-relational database system; 
converting, with the one or more servers, the one or more components of the database query directed to data stored in the non-relational database system to one or more scans of the non-relational database system, wherein table metadata is utilized to provide use of correct schema in responding to the one or more scans; 
managing, with the one or more servers, scan ranges for the non-relational database system to limit access for each entity to data in the non-relational database system corresponding to that entity; 
collecting, with the one or more servers, results from the database query of the relational database system and results from the one or more scans of the non-relational database system; 
combining, with the one or more servers, the results from the database query and the results of the one or more scans to generate a combined result; and 
providing, with the one or more servers, the combined result to a client entity.  

Claim 7. (Currently Amended) The method of claim 6, a database system being implemented in a multitenant on-demand services environment.  

s environment comprises at least a multitenant database environment.

Claim 10. (Currently Amended) The method of claim 6, the at least one non-relational database system providing the ability to run one or more tenant-specific tables that use a single common physical non-relational database table.  

Claim 11. (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to: 
process a database query received from a computing device, the database query being in a format corresponding to a relational database system; 
parse the database query to find one or more components of the database query directed to data stored in a non-relational database system; 
convert, the one or more components of the database query 5directed to data stored in the non-relational database system to one or more scans of the non-relational database system, wherein table metadata is utilized to provide use of correct schema in responding to the one or more scans; 
manage scan ranges for the non-relational database system to limit access for each entity to data in the non-relational database system corresponding to that entity; 
collect results from the database query of the relational database system and results from the one or more scans of the non-relational database system; 
combine the results from the database query and the results of the one or more scans to generate a combined result; and 
provide the combined result to the computing device.  

Claim 12. (Currently Amended) The non-transitory computer-readable medium of claim 11, a database system being implemented in a multitenant on-demand services environment.  

s environment comprises at least a multitenant database environment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search for patent publication prior art references in PE2E Search and non-patent literature prior art references in Google Scholar, IEEE Xplore and STIC has been conducted, and the prior art made of record does not fairly teach or suggest teaching the subject matter as described by the combination of limitations recited in amended independent claims 1, 6 and 11. Thus, the independent claims are allowed, and the dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.  Claims 1-15 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations as disclosed by the independent claims of the instant invention:  
Barker (US 2010/0076946) discloses sharing documents and information between on-demand services in a database network system; 
Collins (US 2011/0282864) discloses query optimization in a database network system of a multi-tenant database environment; 
Kimberlin (US 2011/0264681) discloses techniques for searching a database in a multi-tenant database system; 
Oliver (US 2011/0258199) discloses providing customer support from multiple different sources for high volume searches in a multi-tenant system; 
Rehman (US 2013/0103640) discloses supporting on-demand applications for providing and managing entitlements in an on-demand application system; 
Tamm (US 2012/0130973) discloses implementing virtual objects in an on-demand database environment; 
Taylor (US 2011/0258225) discloses organizing data for multiple disparate storage tiers to facilitate transparent migration in a multi-tenant system; and 
Weissman (US 2011/0258179) discloses optimizing queries in a multi-tenant database system having a relational data store and a non-relational data store.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166